Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 7-10, An electronic assembly, classified H05K1/09,
Group II, Claims 1-6, A method of making an electronic assembly, classified H05K3/321, 
Group III, Claims 11-12, A use of a UV-curable substrate, classified B05D3/067.
Inventions Group I and II are related as a Product and a Method of Making a Product.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)); In the instant case, not only the process as claimed can be used to make another and materially different product, for example, the limitations of wherein the electrically conductive item is in electrically conductive connection with the first contact area and mechanically connected to the substrate through the spot of a cured substance, in the product claim 7 of Group I, which do not require by the method claim 1 of Group II; but also that the product as claimed can be made by another and materially different process; for example, the limitations of positioning a spot of a UV curable substance on the substrate; positioning an electrically conductive item on the substrate wherein the electrically conductive item is superimposed on the first contact area and on the spot of UV curable substance; and exposing the spot of UV curable substance to UV irradiation, wherein a mechanical connection between the electrically conductive item and substrate is formed, in the method claim 1 of Group II, which do not need be considered by the product claim 7 of Group I; 
Inventions Group I and Group III are related as a Product and a Processing of Using the Product. A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. (MPEP § 806.05(h)).  In the instant case, not only the product as claimed can be used in a materially different process; for example, the limitations of use a UV-cured substance to control the position of an electrically conductive item of an electronic assembly, in claim 11 of Group III, and the limitations of use of a UV-curable substance to achieve at least one improvement selected from the group consisting of: higher accuracy of positioning of electric or electronic component on a substrate; simplified positioning procedure of electric or electronic components on a substrate; accelerated mounting process of electric or electronic components on a substrate; reduced the thermal stress applied to an electronic assembly; avoiding movement of the electric components on a substrate during the processing steps after the positioning of the electric component; or combination of two or more of the thereof, in claim 12 of Group III, which do not require by the product claim 7 of Group I; but also that the process of using as claimed can be practiced with another materially different product; for example, the limitation of wherein the substrate has at least a first contact area and a spot of a cured substance; wherein the electrically conductive item is in electrically conductive connection with the first contact area and mechanically connected to the substrate through the spot of a cured substance, in the product claim 7 of Group I, which do not require by the method claims 11 and 12 of Group III; 
Inventions Group II and Group III are related as a Method of making a product and a Product and a Processing of Using the Product. In the instant case, the limitations of providing a substrate having at least a first contact area; positioning a spot of a UV curable substance on the substrate; positioning an electrically conductive item on the substrate wherein the electrically conductive item is superimposed on the first contact area and on the spot of UV curable substance; and exposing the spot of UV curable substance to UV irradiation, wherein a mechanical connection between the electrically conductive item and substrate is formed, in the method claim 1 of Group II, which do not required by Claims 11 and 12 of Group III; and the limitations of use a UV-cured substance to control the position of an electrically conductive item of an electronic assembly, in claim 11 of Group III, and the limitations of use of a UV-curable substance to achieve at least one improvement selected from the group consisting of: higher accuracy of positioning of electric or electronic component on a substrate; simplified positioning procedure of electric or electronic components on a substrate; accelerated mounting process of electric or electronic components on a substrate; reduced the thermal stress applied to an electronic assembly; avoiding movement of the electric components on a substrate during the processing steps after the positioning of the electric component; or combination of two or more of the thereof, in claim 12 of Group III, which do not require by claim 1 of Group II.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
In the Group III of this application contains claims directed to the following patentably distinct subgroups as follows:
a.	Subgroup I depicted Claim 11, 
b.	Subgroup II depicted Claim 12;
The Subgroups are independent or distinct because claims recite the distinct characteristics of such Subgroups. In addition, these Subgroups are not obvious variants of each other based on the current record.
The Subgroup I and Subgroup II are related as subcombinations; the subcombination is distinct if it is not obvious variants, and if it is shown that at least one distinct characteristic of subcombinations are separately usable, has utility by itself, or in another materially different combination. In the instant case, the subcombination of Subgroup I has separate usable utility such as the limitations of use a UV-cured substance to control the position of an electrically conductive item of an electronic assembly, in claim 11, in the subcombination claim 11 of Subgroup I, which do not require by the subcombination claim 12 of Subgroup II; and the subcombination of Subgroup II has separate usable utility such as the limitations of use of a UV-curable substance to achieve at least one improvement selected from the group consisting of: higher accuracy of positioning of electric or electronic component on a substrate; simplified positioning procedure of electric or electronic components on a substrate; accelerated mounting process of electric or electronic components on a substrate; reduced the thermal stress applied to an electronic assembly; avoiding movement of the electric components on a substrate during the processing steps after the positioning of the electric component; or combination of two or more of the thereof, in the subcombination claim 12 of Subgroup II, which do not require by the subcombination claim 11 of Subgroup I.
There is an examination and search burden for these patentably distinct Subgroups due to their distinct characteristics. The Subgroups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Subgroup would not likely be applicable to another Subgroup; and/or the Subgroups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Subgroup for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Subgroups to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Subgroups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the Subgroups may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Subgroups requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Should applicant traverse on the ground that the Subgroups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Subgroups to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Subgroups unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other Subgroups.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848